Citation Nr: 0926275	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for gastroesophageal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 
1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from an April 2006 rating 
decision of the VA Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for hearing loss, 
tinnitus and esophageal hernia.

The Veteran was afforded a personal hearing at the RO in 
February 2008 before the undersigned Veterans Law Judge 
sitting at St. Petersburg, Florida.  The transcript is of 
record.  The case was remanded by a decision of the Board 
dated in August 2008.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that he now has chronic gastroesophageal 
disability, bilateral hearing loss and tinnitus that are the 
result of injury in service or are otherwise of service onset 
for which service connection should be granted.

The record reflects that the Veteran was examined for 
compensation and pension purposes as to all of the claimed 
disorders in December 2008.  However, in the representative's 
Informal Hearing Presentation dated in May 2009, it is 
asserted that the audiology and gastrointestinal examinations 
are inadequate for rating purposes.  In essence, the 
representative avers that both examiners did not sufficiently 
respond to the questions and requests posed in the Board's 
August 2008 remand, and did not provide adequate rationale 
for the opinions provided in light of the available evidence.  
The Board agrees. 

Specifically, among other things, the VA audiology examiner 
did not confirm or rule out the existence of any form of 
inner ear damage or trauma, or indicate whether any traumatic 
damage could be dated to the veteran's military service, as 
requested in the remand.  The Board thus finds that the 
examination request was not sufficiently complied with, and 
that the record should be returned to the same examiner who 
evaluated the Veteran's hearing in December 2008 for further 
review and an addendum statement and opinion in this regard. 
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the gastrointestinal examination was 
conducted by a physician's assistant who referenced the 
appellant's complaints of chest pain in service, but did not 
offer any opinion as to the possible etiology of such.  This 
is important because the Veteran clearly contends that chest 
pain was symptomatic of an incipient gastroesophageal 
condition in service. 

In the regard, the Board notes that the service treatment 
records reflect that in March 1964, soreness in the right 
chest that was considered non pleuritic.  Some three weeks 
later in March 1964, he sought treatment for substernal chest 
pain since the previous day that had gradually gotten worse.  
It was reported that pain radiated to the neck and left arm 
and back, and was made worse by walking up stairs, relieved 
by belching and bowel movements and increased with deep 
breathing.  The examiner related that in view of the nature 
of the pain, the appellant would be sent to "Meade" for 
diagnostic workup, including electrocardiogram, to rule out a 
coronary.  The appellant presented testimony on personal 
hearing in February 2008 that he was taken by ambulance to 
Fort Meade for treatment during service.  The Board observes 
there is no clinical data in the record showing the results 
of diagnostic workup at Fort Meade.  Under the circumstances, 
the Board finds that an attempt should be made to retrieve 
these clinical records directly from the treating facility.  
A  request for records should also be sent to the National 
Personnel Records Center for any additional clinical data 
that may have become associated with the Veteran's file since 
the most records were received in March 2006.

Additionally, as noted previously the VA clinician who 
conducted the VA gastrointestinal examination in December 
2008 was a physician's assistant, and not an appropriate 
specialist as the Board requested in its August 2008 
decision.  The Board points out that what is sought in this 
instance was an examination and opinion by a medical 
specialist as to whether the veteran now has chronic 
gastroesophageal disability related to service based on all 
the available evidence, including the complaints of chest 
pain during active duty.  The fulfillment of the VA's 
statutory duty to assist the veteran includes providing 
additional VA examination by a specialist when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Under the circumstances, the 
Veteran should be scheduled for another VA examination by a 
gastrointestinal specialist, to include a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send a direct 
request to Fort Meade, Maryland for 
all of the veteran's medical 
records that may be in its 
possession, to include those that 
may be on microfiche or are 
retired.

2.  The RO should request that the 
National Personnel Records Center 
perform another search for any 
additional service treatment 
records for the Veteran.  



3.  Following a reasonable period 
of time for completion of the above 
development and receipt of 
additional information, the Veteran 
should be scheduled for an 
examination by a gastrointestinal 
medical specialist.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated studies 
deemed necessary should be 
conducted and clinical findings 
should be reported in detail.  The 
examination report should be 
returned in a narrative format and 
reflect consideration of the 
veteran's documented medical 
history, current complaints and 
other assertions, etc.  The report 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the 
gastroesophageal disorders found.  

Following review of the record and 
physical examination, the examiner 
should provide answers to the 
following questions: a) What was 
the likely origin and/or etiology 
and diagnosis of the veteran's 
complaints of chest pain during 
service? b) Is it at least as 
likely as not that any current 
gastroesophageal disorder has its 
onset during service? c) Is current 
gastroesophageal disability more 
likely of post service onset and 
why?

4.  The case should be referred to 
the same VA audiology examiner who 
evaluated the Veteran's hearing in 
December 2008 for addendum (or to 
another audiologist if that one is 
not available).  The claims folder 
and a copy of this remand should be 
made available to the examiner who 
should once again review the 
record, especially the three 
audiometric examinations performed 
during service, and provide an 
opinion as to whether it is more, 
less, or equally likely that 
hearing loss and/or tinnitus are 
causally related to incidents of 
military service.  In this regard, 
the audiologist's attention is 
directed to reports by the Veteran 
that some 10 to 13 years ago, he 
was told by medical personnel that 
he may have had a damaged inner 
left ear.  An attempt to confirm or 
rule out the existence of inner ear 
damage or trauma must be made.  An 
opinion should be provided as to 
whether any traumatic damage 
identified can be dated to the 
veteran's military service.  The VA 
audiologist should reconcile the 
opinions provided by the Veteran's 
private audiologist in December 
2005 relating bilateral hearing 
loss and tinnitus to events in 
service, and the 2006 VA 
audiological examiner who found 
that the Veteran's hearing loss was 
sensorineural in nature, but not 
consistent with noise exposure.  If 
the audiologist disagrees with all 
or any part of those opinions, he 
or she must provide reasons for 
such.  The VA audiologist's opinion 
must contain a complete statement 
of reasons and bases for all 
conclusions reached and the report 
should be returned in a 
comprehensive narrative format.  

5.  The veteran must be given 
adequate notice of the examination 
requested above, to include 
advising him of the consequences 
of failure to report under 38 
C.F.R. § 3.655 (2008).

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


